Citation Nr: 1137430	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-40 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Augusta, Maine.  The case came to the Board from the RO in New York, New York. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has hearing loss and tinnitus due to her military service.  

A VA treatment record from September 2005 did not report pure tone thresholds but did diagnose mild sloping to moderately severe sensorineural hearing loss bilaterally, left greater than right, with fair reliability.  The Veteran reported tinnitus that onset during her military service.  The Veteran was prescribed hearing aids. 

A VA examination of the Veteran's hearing was performed in April 2006.  At that time, it was noted that behavioral pure tone thresholds and speech audiometric data were totally unreliable and should not be used for rating purposes.  Because functional hearing loss was suspected Distortion Otoacoustic Emission testing was performed which showed true organic hearing was within normal limits bilaterally and confirmed a functional hearing loss.  The existence of tinnitus was doubted, but if it existed it was unlikely to be related to the Veteran's service insofar as her hearing was normal at discharge and the Veteran was only in the service for 11 months.  

A February 2010 audiology note diagnosed bilateral sensorineural hearing loss that was within normal limits to mild hearing loss on the right side and within normal limits to moderate hearing loss on the left side.  The Veteran reported annoying tinnitus. New hearing aids were ordered.  

Given the inconsistencies between these various tests of the Veteran's hearing, a new VA examination is necessary to determine the nature and etiology of the Veteran's hearing loss, if any.  Insofar as tinnitus and hearing loss may be related, the examiner should also address the likely etiology of the Veteran's tinnitus, including whether it is related to any hearing loss that is present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a new VA audiological evaluation.  The examiner should review the claims file in conjunction with the examination.  The examiner should conduct all necessary tests and studies necessary to determine whether the Veteran in fact has hearing loss and, if so, the likely etiology of the Veteran's hearing loss.  If hearing loss is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss is due to her military service.  The examiner should also explain whether the Veteran's tinnitus is at least as likely as not due to her military service and/or whether it is related to her hearing loss or to some other cause.  The examiner should set forth a complete rationale for his or her conclusions in his or her report.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.  MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


